IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-50284
                           Summary Calendar


EARL D KINARD

                  Plaintiff - Appellant

     v.

JO ANNE B BARNHART, COMMISSIONER OF SOCIAL SECURITY

                  Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-01-CV-348 SC
                       --------------------
                         October 24, 2002

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Earl D. Kinard appeals the district court’s affirmance of

the Social Security Commissioner’s decision which denied him

disability insurance benefits.    We affirm essentially for the

reasons stated in the district court’s memorandum opinion.     See

Kinard v. Barnhart, No. 01-CV-348 (W.D. Tex. March 13, 2002).

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.